PER CURIAM.
We initially accepted review of Sanders v. State, 765 So.2d 778 (Fla. 1st DCA 2000), based on certified conflict with T.E.J. v. State, 749 So.2d 557 (Fla. 2d DCA 2000); Stanton v. State, 746 So.2d 1229 (Fla. 3d DCA 1999); and Brown v. State, 652 So.2d 877 (Fla. 5th DCA 1995). Upon further consideration, however, we find that jurisdiction was improvidently granted in this case. Accordingly, we hereby dismiss review of this cause.
It is so ordered.
*534WELLS, C.J., and SHAW, HARDING, PARIENTE, LEWIS, and QUINCE, JJ., concur.
ANSTEAD, J., dissents.